DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the use of the term “housing” to describe the throughbore (6) is misdescriptive.  The central link is a housing that has two throughbores (6) that intersect the recess (5). 
	In line 2 of claim 1, “the edges” and “the bracelet” lack antecedence.
	In line 4 of claim 1, “the inner side face” lacks antecedence.
	In line 8 of claim 1, “the end” lacks antecedence.
	In line 9 of claim 1, “the grooved portions” lacks antecedence.  Also, the limitation that “the central links comprise a recess” is misdescriptive.  Each central link has a single recess.  It is more accurate to state the limitation as “wherein each said central link comprises a recess giving access to the grooved portion of the arbors located within the central link”.  
	In line 11 of claim 1, “the recesses in the central links” lacks antecedence and is misdescriptive.  Each central link has a single recess.  Also, “the assembly of the bracelet” lacks antecedence.
	In claim 3, “screw” is misdescriptive.  A bolt is used to hold the locking means in position.
	In claim 6, line 3, “the inner face of the cover” lacks antecedence.
	Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to disclose a plurality of arbors having end portions with a groove located adjacent to each of an end portion of each arbor.  A plurality (four) of the end portions with grooves are located within the central link and extend into the recess.  The arbor end portion extends through the throughbore/housing and into the recess of the central link.  Each central link includes a recess that gives access to the throughbores.  And, each end of the inserted arbors and the associated groove adjacent each end portion of the inserted arbors extend into the recess.  The recess located in each central link gives access to the end portions of the arbor with the grooves so that a locking means is inserted into the recess to engage the grooves and lock the arbors to the central link.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677